DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/565,043 filed on 29 December 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,442,880 issued to Allan.
Regarding Claims 1, 8-9, Allan discloses a grip assembly for a firearm, comprising: 
a firearm grip comprising an internal recess (see fig.2); 
a firearm safety selector detent pin (30/30’) comprising a detent point at a first end and an interference abutment surface at a second end, the firearm safety selector detent pin extending within the firearm grip, the firearm safety selector detent pin being structured and designed to contact a firearm safety selector (31); and 
a grip safety lever (8) positioned within the internal recess of the firearm grip (see fig.2), the grip safety lever positioned to pivot between an interference position and a clearance position (figs. 2-3), 
wherein in the interference position, an interference ledge of the grip safety lever abuts the interference abutment surface of the firearm safety selector detent pin to substantially prevent movement of the detent point (see marked fig.1 below);
wherein in the clearance position, the grip safety lever is positioned to avoid contact with the interference abutment surface and permit movement of the firearm safety selector detent pin (see marked fig.1 below and fig.3, where 30’ of fig.3 does not contact the interference ledge shown in marked fig.1).
Regarding Claim 2, Allan discloses a lever bias spring positioned within the firearm grip, extending between the firearm grip and safety lever, and biasing the grip safety lever to the interference position (at least column 9 lines 20-23, spring element 34 in fig.2).
Regarding Claim 7, Allan discloses the interference abutment surface of the firearm safety selector detent pin is angled with respect to a longitudinal axis of the firearm safety selector detent pin (see marked fig.1 below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,442,880 issued to Allan.
Regarding Claim 3, Allan discloses a slide channel (see fig.2, where 27 is incorporated into grip at 8’), a pivot eyelet (29), and a detent pin aperture (opposing side of the interference ledge in marked fig.1 below).
Allen does not specifically show a bias spring recess.  However,  creating a small recess where the spring (fig.2, 34’) would sit into would have been obvious to one having ordinary skill as it is old and well-known to place springs in blind bore recesses in order to stabilize the location of springs.
Regarding Claim 4, Allan discloses a pivot pin (fig.2, 29), a pivot guide (27), and the interference ledge (see marked fig.1 below).
Regarding Claim 5, Allan discloses the grip safety lever is positioned to pivot within the internal recess of the firearm grip (see fig. 2 to fig. 3), with the pivot pin seated into the pivot eyelet of the firearm grip (fig.2, 29) and the pivot guide seated into the slide channel of the firearm grip (fig.2, where 8’/27 meet).
Regarding Claim 6, Allan discloses the grip assembly according to claim 1, but fails to specifically disclose the firearm safety selector detent pin further comprises a spring aperture opening at the second end and a detent spring that extends in part within the firearm safety selector detent pin.
Allen instead shows a spring at a bottom of the detent pin (see fig.2 at the bottom of the pin 30’).  It would have been obvious to one having ordinary skill, however, to incorporate a spring into a blind bore of the bottom of the detent pin as an obvious engineering design choice of a rearranging of the essential working parts of the invention (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).

    PNG
    media_image1.png
    571
    755
    media_image1.png
    Greyscale
Marked Figure 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641